Citation Nr: 1029488	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  06-07 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a neck disorder, to include a 
crushed disc of the cervical spine.    

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a low back 
injury.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

T. M. Gillett


INTRODUCTION

The Veteran served on active duty from February 1959 to September 
1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision from the Regional 
Office (RO) in Oakland, California.

Although the RO originally developed the Veteran's claim for 
service connection for a psychiatric disorder as a claim for 
service connection for PTSD, the claims file includes treatment 
records indicating diagnoses and treatment for psychiatric 
disorders other than PTSD, including dysthymia and a major 
depressive disorder.   Also, throughout the record, the Veteran 
has contended that he experienced symptoms of depression and 
anger as a result of service.  As emphasized in Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009), though a Veteran may only 
seek service connection for PTSD, the Veteran's claim "cannot be 
a claim limited only to that diagnosis, but must rather be 
considered a claim for any mental disability that may be 
reasonably encompassed...."  In essence, the United States Court 
of Appeals for Veterans Claims (Court) found that a Veteran does 
not file a claim to receive benefits for a particular psychiatric 
diagnosis, such as PTSD, that is named on a claims form, but 
instead makes a general claim for compensation for the affliction 
posed by the Veteran's mental condition.  Therefore, the Board 
finds that the claim for service connection for PTSD should be 
reclassified as a claim for service connection for a psychiatric 
disorder, to include PTSD.  

Regarding the Veteran's application to reopen a claim for service 
connection for a low back disorder, in the November 2003 rating 
decision from which this appeal arises, the RO found that new and 
material evidence had been presented to reopen the claim for 
service connection for a low back disorder and denied the claim 
on the merits.  Regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial).

Regarding the Veteran's claim for service connection for a neck 
disorder, the Board notes that, in an April 1967 rating decision, 
the RO in Roseville, California, denied the Veteran's claim for 
residuals of a "back injury."  In making this determination, 
the RO concluded that the Veteran did not incur either a low back 
or a neck disorder in an in-service auto accident.  The Veteran 
did not appeal this decision.  Therefore, as the VA originally 
denied the Veteran's claim for service connection for a neck 
disorder in the April 1967 rating decision, the Board must 
address whether the record contains new and material evidence 
allowing for a reopening of the Veteran's claim for a neck 
injury.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).

The respective issues of entitlement to service connection for 
PTSD, neck disorder, and low back disorder are addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for 
residuals of a back injury, to include back and neck disorders, 
was denied in a rating decision dated April 1967 and the Veteran 
did not appeal the decision.  

2.  Evidence submitted since the April 1967 rating decision 
regarding the Veteran's claim for service connection for a neck 
disorder is new, raises questions relating to an unestablished 
fact necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.

3.  Evidence submitted since the April 1967 rating decision 
regarding the Veteran's claim for service connection for 
residuals of a low back injury is new, raises questions relating 
to an unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The April 1967 rating decision is final.  38 U.S.C. § 4005(c) 
(1964); 38 C.F.R. § 3.104, 19.118, 19.153 (1966); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2009).

2.  Evidence received since the April 1967 rating decision 
regarding the Veteran's claim for service connection for a neck 
disorder is new and material, and the claim of service connection 
for residuals of a low back injury is reopened.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

3.  Evidence received since the April 1967 rating decision 
regarding the Veteran's claim for service connection for 
residuals of a low back injury is new and material, and the claim 
of service connection for residuals of a low back injury is 
reopened.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Because the determination below constitutes a full grant of the 
Veteran's applications to reopen his respective claims for 
service connection for low back and neck disorders, there is no 
reason to discuss the impact of the VCAA as to the Veteran's 
submission of new and material evidence.  

II.  New and Material Evidence

Generally, an appealed RO or Board decision denying service 
connection will become final.  See 38 U.S.C.A. § 7104, 7105.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the VA must 
reopen the claim and review its former disposition.  38 U.S.C.A. 
§ 5108; see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

In July 1966, the Veteran filed a claim for service connection 
for residuals of a back injury.  In a March 1967 VA medical 
examination report, the Veteran reported experiencing both back 
and neck pain due to an in-service automobile accident.  In an 
April 1967 rating decision, the RO in Roseville, California, 
denied the Veteran's claim for residuals of a back injury.  In 
making this determination, the RO stated that, although examiners 
treated the Veteran for a low back strain during service, the 
March1967 VA medical examination report indicated no indications 
of either a low back or neck injury.  Because the Veteran did not 
appeal this decision, it is now final.  38 U.S.C. § 4005(c) 
(1964); 38 C.F.R. § 3.104, 19.118, 19.153 (1966); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2009).

Reviewing the evidence submitted since the April 1967 rating 
decision, in an October 1992 private treatment record, the 
Veteran reported experiencing a low back injury after being 
assaulted while running an apartment complex two years prior.  He 
stated that he was currently unemployed and applying for 
disability due to this incident.  He also indicated that he 
currently was experiencing pain between his shoulder blades after 
an accident while deer hunting.  Upon physical examination, the 
examiner found the Veteran's neck to be supple, with no jugular 
venous distention, bruits, or thyromegaly.  The carotids were 
normal in character.  

In an October 2001 VA treatment record, relying on an MRI of the 
lumbar spine, the examiner diagnosed a multilevel minimal disc 
annular bulge; possible foraminal narrowing with root compromise 
at L4-L5 AND L5-S1 on each side; and no disc protrusions.  

In a November 2001 VA treatment record, the Veteran reported 
having a bulging disc and a history of low back pain.  He told 
the examiner that he had twisted his back at work and was seeking 
workman's compensation.  

In a July 2002 statement, the Veteran stated that he had injured 
his back in an automobile accident in Reno, Nevada, while on 
leave during service.  He reported that he was not driving the 
vehicle at the time of the accident.  He recalled that he was 
treated for injuries incurred in the accident over the course of 
a week at the U.S. Army Hospital at Herlong, California (Sierra 
Army Depot).  He stated that he had experienced almost constant 
back pain since the in-service injury and that he had re-injured 
his back a few times after discharge.  After one such instance, 
in December 1990, he stated that MRIs of his spine had shown more 
than one bulging discs.  He stated that he believed that all of 
his back problems originated from the in-service accident.  

In a March 2006 statement, the Veteran stated that he injured his 
back and neck in an auto accident during service.   He recalled 
that, immediately after the accident, he was not given an MRI or 
a Cat Scan.  He reported that his "so called contusion and back 
muscle problems," apparently diagnosed at the time, were 
symptoms of a more serious injury.  He again stated that he had 
experienced back and neck problems since the in-service auto 
accident.

At a September 2008 DRO hearing, the Veteran recalled that the 
in-service auto accident occurred in 1961.  At that time, he was 
a passenger in a vehicle driven by a friend.  The Veteran 
remembered falling asleep in the car, only to awaken and find 
that the car was upside down with the roof partially caved.  He 
stated that, after he was pried from the car, he was treated at 
the Sierra Army Depot in Herlong, California in September 1961 
where he spent two weeks in traction.  He also remembered having 
a brace on his neck during treatment.   (DRO Hearing Transcript, 
pages 7-8).   He stated that, during his service discharge 
medical examination, he did not tell the examiner about his back 
and neck problems because he wanted to get out of service as 
quickly as possible.  (DRO Hearing Transcript, pages 9-10).  

In determining the issue of whether newly received evidence is 
new and material, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  When 
taken at face value, as is required when determining solely 
whether to reopen a previously denied claim, the Veteran's 
statements included with the new evidence suggest that the 
Veteran contracted both back and neck disorders during service 
and that he experiences symptomatology related to these disorders 
currently.  Therefore, the Board finds that the evidence 
submitted since the April 1967 rating decision regarding the 
Veteran's respective back and neck disorders is new and material, 
as it relates to unestablished facts necessary to substantiate 
the respective claims seeking service connection for back and 
neck disorders, and raises a reasonable possibility of 
substantiating the claims.  Accordingly, the evidence is new and 
material and the respective claims of entitlement to service 
connection for low back and neck disorders must be reopened.


ORDER

The claim for service connection for a neck disorder, to include 
a crushed disc of the cervical spine, is reopened.  To that 
extent, the appeal is granted.

The claim for service connection for residuals of a low back 
injury is reopened.  To that extent, the appeal is granted.


REMAND

A review of the record discloses a need for further development 
prior to appellate review.  

Throughout the record of evidence, the Veteran has maintained 
that he was involved in an in-service auto accident, occurring in 
either September or October 1961.  Immediately following this 
accident, he remembered being treated at the hospital that once 
existed at the Sierra Army Depot, in Herlong, California.  He has 
repeatedly indicated the he incurred current back and neck 
disorders as a result of that accident.  At the September 2008 
DRO hearing, the Veteran also testified that, after his discharge 
from service, he worked as a supervisory police officer at the 
same Sierra Army Depot.  Regarding the Veteran's claim for 
service connection for a psychiatric disorder, in an August 2001 
VA treatment record, the Veteran reported that he was evaluated 
at the Sierra Army Depot after his retirement due to "stress."  
The Veteran has advised the VA that the hospital at the depot 
where he received treatment for his neck and back injuries in 
1961 has stopped operating.  In his August 2001 VA treatment 
record, the Veteran did not state whether he was treated for 
stress at the now defunct hospital or at a on-base health clinic.  
The claims file currently does not contain any records from the 
any medical facility from the Sierra Army Depot.  In October 
2008, the RO contacted the National Military Personnel Records 
Center (NPRC) to request any copies of the Veteran's inpatient 
records from the Sierra Army Depot Hospital from September 1961.  
The claims file does not contain a copy of any response to this 
request.  Considering that the Veteran has reported receiving 
treatment for back, neck, and psychiatric disorders at on-base 
facilities at the Sierra Army Depot, the Board finds that an 
attempt must be made to procure all records pertaining to 
treatment experienced by the Veteran at a depot medical facility, 
either hospital or clinic, for incorporation with the claims 
file.  If no records can be located, the AMC/RO should notify the 
Veteran and make a formal finding that the records are 
unavailable and that further efforts to obtain them would be 
futile.  See 38 C.F.R. § 3.159(c)(2).

The record also indicates that the Veteran was treated when he 
reinjured his back in December 1990.  The Veteran maintained 
that, at that time, MRIs were taken of his spine, showing bulging 
discs.  As part of this remand, the Board finds that the AMC/RO 
must obtain and associate with the claims file all pertinent 
evidence relating to the evaluation or treatment for the 
Veteran's back and neck disorders, to include any MRIs of the 
spine not of record.  The AMC/RO should also seek to acquire any 
records denoting treatment since December 2008, the date of the 
last treatment record on file, for any of the disorders on 
appeal.  See 38 U.S.C.A. § 5103A(b)(c); 38 C.F.R. § 
3.159(c)(1)(2). 

Moreover, the record indicates that the Veteran applied for both 
"disability" benefits and workmen's compensation, at least, in 
part, due to injuries incurred to his back.  The record contains 
no documents, to include medical evaluations, pertaining to these 
applications.  As it is almost certain that the Veteran's neck 
and injuries were part of his workman's compensation claim, 
relevant documents may be contained in his workman's compensation 
file.  As the relevance of the documents cannot be known with 
certainty before they are obtained, the Board finds that the 
AMC/RO must seek to procure any records involving the Veteran's 
disability or workman's compensation claims and incorporate them 
with the claims file.  Id.; see also Hyatt v. Nicholson, 21 Vet. 
App. 390, 394 (2007).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must 
provide a VA medical examination in service connection claims 
when there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  The 
Board notes that the Veteran's service treatment records indicate 
treatment for a low back strain and that he currently experiences 
back pain.  The Board observes that the Veteran was not afforded 
a current VA examination addressing whether his claimed neck and 
back disorders were related to any injury or disorder incurred in 
service.  Therefore, on remand, AMC/RO should be afforded another 
VA examination addressing the etiology of any current neck or low 
back disability.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure compliance with 
all VCAA notice and assistance requirements.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002 & 
Supp. 2009).  

2.  The AMC/RO should request the Veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA and 
non-VA health care providers who provided 
treatment for his back, neck, and psychiatric 
disorders, to include any examiners who 
performed MRI examinations in December 1990.  
After securing the necessary releases, the 
AMC/RO should attempt to obtain copies of 
pertinent treatment records identified by the 
appellant.  At a minimum, the AMC/RO should 
seek to procure any records indicating 
treatment since December 2008.  

3.  The AMC/RO should contact the Sierra Army 
Depot, the National Personnel Records Center 
(NPRC), or other appropriate location, to 
make a specific request for the Veteran's 
records regarding treatment at the Sierra 
Army Depot hospital or on-base clinic.  

4.  The AMC/RO should inquire of the Veteran 
whether he applied for, or was ever in 
receipt of, workman's compensation benefits 
due to on-the-job injuries, and/or whether he 
was ever in receipt of disability benefits.  
If the response is affirmative to any 
question, the AMC/RO is to obtain the 
workman's comp and/or disability records, 
including medical records upon which any 
claim was based.

5.  Upon completion of the foregoing, the 
AMC/RO should provide the Veteran with a VA 
examination to determine the etiology of all 
current neck and low back disabilities.  If 
confirmed, the examiner should determine the 
most likely etiology of any neck and/or low 
back disability found.  The examiner should 
specifically comment as to whether it is as 
likely as not (i.e., to at least a 50- 50 
degree of probability) that any neck and/or 
low back disability present is related to 
service or whether such etiology is unlikely 
(i.e., less than a 50-50 probability).  The 
claims folder should be made available to the 
examiner.  A rationale in support of any 
opinion rendered should be provided.

5.  After completion of the foregoing and all 
other necessary development, the AMC/RO 
should re-adjudicate the claims.  If the 
benefits sought remain denied, the Veteran 
and his representative must be furnished an 
SSOC and be given an opportunity to submit 
written or other argument in response before 
the claims file is returned to the Board for 
further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


